Citation Nr: 1502584	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

In a written statement dated September 11, 2014, received on September 16, 2014, that included the Veteran's name and claim number.  It was received prior to the promulgation of a decision in this appeal and the Veteran expressed his wish to withdraw his appeal before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a statement dated September 11, 2014, asking that his appeal be withdrawn.  The statement contained both his name and his claim number and it was received on September 16, 2014.  
	
VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  38 C.F.R. § 20.204(b) (2014).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id.

As of September 16, 2014, the date of receipt of the Veteran's request, the Board had not yet issued a final decision on this case.  As noted above, the Veteran's request for a withdrawal is in writing, includes his name and claim number, and clearly expresses a desire to withdraw the appeal.  Therefore, the Veteran's withdrawal of the appeal is valid.  See id.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to a disability rating higher than 50 percent for PTSD is dismissed.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


